Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 02/03/2021. In virtue of this communication, claims 1-20 are currently pending in the instant application. 
	
Election/Restrictions
 	Applicant's election with traverse of claim 1-9 in the reply filed on 02/03/2021 is acknowledged.  The traversal is on the ground(s) that “Applicants respectfully submit that Claims 10-20 of Invention II are improperly classified as merely pertaining to side members of a housing. Instead, such claims should be classified as a housing with conductive parts, a communication circuit having paths for processing signals at different frequencies, and a control circuit with switches for connecting such paths to the conductive parts. Accordingly, Invention II has the same classification as Invention I pertaining to a housing with antennas, a tuner, and a processor. Claims 1 and 10 fail to define properties so distinct as to warrant separate examination and search. Inventions I and II include substantially similar subject matter. Accordingly, Applicants submit that the search and examination of the entire application can be made without burden, much less a serious burden, and therefore respectfully request examination of all of the claims of the application on the merits.”
  	This is not found persuasive because the distinct properties warrant separate examination and search. As previously noted, a search for claim 1 would not yield results for claim 10 as the claims contain a materially different design. For example, claim 1 includes "a housing; a first antenna element including a first portion of the housing; a second antenna element including a second portion of the housing that is different from the first portion of the housing" whereas claim 10 includes "a first plate, a second plate facing away from the first plate, and a side member surrounding a space between the first plate and the second plate and connected or integrally formed with the second plate, wherein the side member comprises: a first conduction part; a second conduction part; and an insulating part interposed between the first conduction part and the second conduction part." Each of these respective claim limitations are not found in the other corresponding group and are considered distinct properties. The requirement is still deemed proper and is therefore made final. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0170562 A1). 

 	Regarding Claim 1 Lee teaches the limitations "An electronic device, comprising: a housing; 
a first antenna element including a first portion of the housing; 
a second antenna element including a second portion of the housing that is different from the first portion of the housing;  (see par. 0069 and fig. 1B);
a printed circuit board disposed in the housing; a memory disposed on the printed circuit board, and configured to store feed conditions, each of the feed conditions for applying a current to one of the first antenna element and the second antenna element; (see fig. 1B and 1C,  and par. 0072 and 0074 and 0076-0077, showing a printed circuit board and memory 103 with feed conditions for applying currents to first or second antennas based on grip sensor or external connections);
a processor disposed on the printed circuit board and electrically connected with the memory; at least one feed line disposed on the printed circuit board and electrically connected with the processor; and (see fig. 1C and par. 0076);
a tuner electrically connected with the at least one feed line, the first antenna element, and the second antenna element, wherein the processor is configured to: control the tuner such that a first current flows to one of the first antenna element and the second antenna element, based on a first feed condition of the stored feed conditions; and (see fig. 1C, par. 0012 and 0076-0077, where the second 
transmit or receive a signal in a specified frequency band based on an electrical path formed through the tuner” (see par. 0069 and fig. 1B, where specific frequencies are transmitted via the tuning switches to a respective antenna). 

	Regarding Claim 2 Lee teaches the limitations "The electronic device of claim 1, wherein the processor controls the tuner such that a second current flows to one of the first antenna element and the second antenna element, based on a second feed condition of the stored feed conditions" (see par. 0076-0077, where first or second current flows to first or second antennas based on various feed conditions in memory). 

	Regarding Claim 6 Lee teaches the limitations "The electronic device of claim 1, wherein the tuner comprises a second switch" (see fig. 1C, where the “tuner” comprises switches 1, 2 and 3). 

	Regarding Claim 7 Lee teaches the limitations "The electronic device of claim 6, wherein the processor turns on or turns off the second switch such that the first current flows to one of the first antenna element and the second antenna element" (see par. 0076-0077, where first or second current flows to first or second antennas via switches 1, 2 or 3 based on various feed conditions in memory).

	Regarding Claim 8 Lee teaches the limitations "The electronic device of claim 1, wherein the processor transmits or receives a signal in a first frequency band through an electrical path formed through the tuner and the first antenna element, and transmits or receives a signal in a second frequency band higher than the first frequency band through an electrical path formed through the 

	Regarding Claim 9 Lee teaches the limitations "The electronic device of claim 1, wherein: the housing includes a glass cover, a back cover facing away from the glass cover, and a side member surrounding a space between the glass cover and the back cover; (see fig. 1A and par. 0059);
the side member includes a first edge extending in a first direction, a second edge parallel to the first edge, a third edge connecting one end of the first edge and one end of the second edge, and a fourth edge connecting an opposite end of the first edge and an opposite end of the second edge; and (again see fig. 1A showing first through fourth edges of the housing of the device);
the first antenna element includes at least a portion of the first edge, and the second antenna element includes at least a portion of the third edge" (see fig. 1B, where ant. 1-4 includes a portion of edges). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 1 above, and further in view of Ramachandran et al. (US 2014/0125535 A1). 

 	Regarding Claim 3 Lee shows "The electronic device of claim 1, but does not explicitly disclose the limitation “a first switch disposed on a path through which the at least one feed line and the first antenna element are connected and a path through which the at least one feed line and the tuner are connected.”
 	In the same field of endeavor Ramachandran discloses an apparatus with capacitively coupled antenna where a switch can be used to bypass a tuner so the feed line goes directly to the antenna or a the feed line connects to the tuner (see abstract, par. 0049). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a switch to bypass a tuner as taught by Ramachandran in the system of Lee, in order to increase efficiency when the matching of the antenna is very good (see par. 0049).  

	Regarding Claim 4 Lee and Ramachandran teach the limitations "The electronic device of claim 3, wherein the processor disconnects the first switch from the tuner such that the first switch and the tuner are isolated and connects the first switch and the first antenna element such that the first switch and the first antenna element are electrically connected" (see above in claim 3 and par. 0049, where when the tuner is bypassed, the feedline connects directly from antenna to feed via switch). 

	Regarding Claim 5 Lee and Ramachandran teach the limitations "The electronic device of claim 3, wherein the processor connects the first switch and the tuner such that the first switch and the tuner are electrically connected and disconnects the first switch from the first antenna element such that the 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Bilodeau/
Primary Examiner, Art Unit 2648